Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (6,831,692) in view of Sanfilippo et al. (2010/0148040)
	Regarding claim 1, Oda discloses (Original): A photoelectric conversion element comprising: a plurality of pixels that are formed on a common semiconductor substrate (Oda, Fig. 1, 14a) and; a first line that is formed on the semiconductor substrate, is electrically connected to two or more first pixels 
	Oda lacks explicit teaching of each pixel includes an avalanche photodiode, and wherein a resistance value of the quenching resistor of each second pixel is greater than a resistance value of the quenching resistor of each first pixel.
	Sanfilippo teaches each pixel includes an avalanche photodiode (Sanfilippo, abstract), and wherein a resistance value of the quenching resistor of each second pixel is greater than a resistance value of the quenching resistor of each first pixel (Sanfilippo, [0023] indicating that the value of the quenching resistor may be selected by the practitioner in response to the anticipated rate of arrival of photons.  The larger first pixels would suggest a higher rate of photon arrival in a uniform photon flux, necessitating a lower value quenching resistor.).  
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the value of the quenching resistor as taught by Sanfilippo in order to compensate for the differing sensing characteristics of the different sized pixels.
	Regarding claim 12, claim 12 is rejected on the same grounds as claim 7.
	Regarding claim 13, claim 13 is rejected on the same grounds as claim 7. 

	Claims 2-6, 8-11, and 15-18 are rejected uner 35 U.S.C. 103 as being unpatentable over Oda in view of Sanfilippo and Sasaki et al. (2014/0367576). 

	Sasaki teaches the two or more second pixels are disposed in a first area, and wherein the two or more first pixels are disposed in a second area which surrounds the first area. (Sasaki, Fig. 13)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to arrange the pixels of Oda in the arrangement of Sasaki as a matter of design choice.
	Regarding claim 3, the combination of Oda, Sanfilippo, and Sasaki further teaches a plurality of third areas including K1 (where K1 is an integer equal to or greater than 2) second pixels and a plurality of fourth areas including L (where L is an integer equal to or greater than 1 and L<K1 is satisfied) first pixels are mixed and arranged in a two-dimensional shape. (Sasaki, Fig. 13)
	Regarding claim 4, the combination of Oda, Sanfilippo, and Sasaki further teaches a plurality of areas including one first pixel and K2 (where K2 is an integer equal to or greater than 1) second pixels are arranged in a two-dimensional shape. (Oda, Fig. 13)
	Regarding claim 5, the combination of Oda, Sanfilippo, and Sasaki further teaches a resistance value of a quenching resistor of each second pixel is greater than a resistance value of a quenching resistor of each first pixel.
	Regarding claim 6, the combination of Oda, Sanfilippo, and Sasaki further teaches a bias voltage which is applied to the second pixels is less than a bias voltage which is applied to the first pixels.  (Sanfilippo, inference from [0021] and [0023];, both VA and the resistance of the quench resistor are dependent on the desired sensitivity of the sensor, and therefore will vary based on the size of the sensitive region)

	Regarding claims 9 and 10, the physical dimensions of the quenching resistor are what give it its resistance property.  As such, designing the resistors to have different resistances necessarily involves a difference in physical shape. 
	Regarding claim 11, where the physical characteristics of the APDs differ between arrays, the necessary voltage required to put the APD into Geiger mode necessarily changes as well.  It would have been obvious to one of ordinary skill in the art to supply each pixel with the bias voltage necessary to operate that pixel in Geiger mode. 
	Claim 15 is rejected on the same grounds as claim 6 above.
	Claim 16 is rejected on the same grounds as claim 2 above.
	Regarding claims 17 and 18, see Sasaki Fig. 13.  
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Sasaki, Henseler, Sanfilippo, and Kamiya et al. (5,136,373)	
	Regarding claim 14, the combination of Oda, Sasaki, and Sanfilippo lacks explicit teaching of the reader circuit includes: a photon counting circuit that counts current pulses output from the two or more first pixels on the basis of the first voltage signal; and an A/D converter that generates a digital signal corresponding to the second voltage signal.
	Kamiya teaches the use of split photon-counting and A/D converter modes for higher sensitivity and lower sensitivity imaging sensors, respectively.  (Kamiya, Col. 2 Line 61 through Col. 3 Line 29)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use dual mode imaging as discussed in Kamiya with the sensor of Oda, Sasaki, and 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884